PER CURIAM.
Appellant filed her bill of complaint asking the circuit court to declare that a certain amendment to the Constitution; which was proposed by the legislature by Act No. 273, 1967 Acts, page 781; has not been validly adopted and is not a part of the Constitution of Alabama.
Appellant contends that the proposed amendment was not adopted as required by Section 284 of the Constitution, as amended *582by an amendment proclaimed ratified August 2, 1933. 1958 Recompilation of Code 1940, Vol. 1, page 359. Section 284, as amended, provides that notice of an election on a proposed amendment be published in every county, in such manner as the legislature shall direct, for at least four successive weeks preceding the day of such election. In Act No. 273, the legislature directed that notice be given by the Governor by publication in a newspaper in each county once a week for four successive weeks next preceding the day appointed for the election.
Notice was published in every county except Jefferson, where notice was not published. Except for the number of votes cast for and against the amendment, the facts and circumstances relating to lack of publication in Jefferson County are substantially the same as were the circumstances attending the failure to publish in Jefferson County in the case of the “Parks” Amendment considered by this court in Edmonson v. Brewer, 282 Ala. 336, 211 So.2d 469. At the election on the amendment considered in the instant case, the state-wide vote was 72,272 fop and 23,043 against the amendment.
' "'In the instant case, the trial court declared the “Mental Health” amendment, here under consideration, validly adopted, and the decree is affirmed on the authority of the above cited case.
Affirmed.
LIVINGSTON, C. J., and LAWSON, SIMPSON, MERRILL, HARWOOD, and KOHN, JJ., concur.
COLEMAN, J., dissents.